Title: James Madison to Robley Dunglison, 13 February 1829
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby. 13. 1829
                            
                        
                        
                            
                        I have recd. yours of the 9th. inst. and even not under the distressing circumstances it presents at the
                            Universy see any course better adapted to them than that which the faculty have decided on.
                        Might it not be well for the Proctor to have several hundred Bushels of good Lime so distributed as
                            to produce its corrective effect where there may be the most need of it. With great & friendly wishes
                        
                        
                            
                                J. M
                            
                        
                    